Citation Nr: 0400447	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of left inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1956.  
As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if further action is required on his part.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process as 
the veteran has requested a hearing in Louisville, Kentucky 
before a Veterans Law Judge from a traveling section of the 
Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
hearing in Louisville, Kentucky before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




